DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action (mailed 12/13/2021) is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrowiecki (US 2012/0037244).
As to claim 28, Ostrowiecki discloses a pipe connection, comprising at least one end of a plastic pipe (23, see [0060], [0068]) or metal plastic composite pipe, a connecting element (21) with at least one support body provided with circumferential ribs (21p), onto which the end of the pipe is slid, and a polymeric sliding sleeve (40, see [0083]) axially slid onto the expanded end of the pipe (see [0087]), wherein the following applies to the expansion ratio R(exp) of the pipe connection:  0.05 < R(exp)= [D(max)/D(internal)] — 1 < 0.35, wherein D(max) stands for the maximum external diameter of the circumferential ribs and D(internal) for the internal diameter of the pipe (from [0076] and [0077], R(exp)=(3.2/2.5)-1=0.28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8, 16, 23-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowiecki in view of Bonhag et al (US 2011/0109084).
As to claim 1, Ostrowiecki discloses a pipe connection, comprising at least one end of a plastic pipe (23, see [0060], [0068]) or metal plastic composite pipe, a connecting element (21) with at least one support body provided with circumferential ribs (21p), onto which the end of the pipe is slid, wherein the following applies to the expansion ratio R(exp) of the pipe connection:  0.05 < R(exp)= [D(max)/D(internal)] — 1 < 0.35, wherein D(max) stands for the maximum external diameter of the circumferential ribs and D(internal) for the internal diameter of the pipe (from [0076] and [0077], R(exp)=(3.2/2.5)-1=0.28).
Ostrowiecki fails to teach that the support body is polymeric.
However, Bonhag et al teaches a similar pipe connection comprising a plastic support body (connecting piece 2; see paragraph [0027]).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a polymer as the material  for the support body in Ostrowiecki, as taught by Bonhag et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 2, Ostrowiecki/Bonhag et al discloses the connection according to claim 1, wherein the pipe is a plastic pipe (see paragraphs [0060] and [0068] in Ostrowiecki) and the expansion ratio R(exp) of the pipe connection ranges from 0.10 to 0.35 (0.28, see [0076] and [0077] in Ostrowiecki).

As to claim 3, Ostrowiecki/Bonhag et al discloses a pipe connection according to claim 1 except that that the pipe is a metal-plastic composite pipe, and that the expansion ratio R(exp) of the pipe connection ranges from 0.05 to 0.25.
However, Bonhag et al teaches a similar pipe connection wherein the pipe can be plastic or metal-plastic composite pipe.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use metal-plastic composite as the material  for the pipe in Ostrowiecki, as taught by Bonhag et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Additionally, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ostrowiecki such that the expansion ratio R(exp) of the pipe connection ranges from 0.05 to 0.25 for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 5, Ostrowiecki/Bonhag et al discloses a pipe connection according to claim 1, wherein the external diameter of each circumferential rib independently equals 1.03 times to 1.3 times the external diameter of the base area of the support body (refer to [0076] and [0077] in Ostrowiecki).

As to claim 6, Ostrowiecki/Bonhag et al discloses a pipe connection according to claim 1, except for explicitly teaching the distance between the edges of two adjacent circumferential ribs facing the collar equals 0.10 times to 0.50 times the length of the support body.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ostrowiecki/Bonhag et al such that the distance between the edges of two adjacent circumferential ribs facing the collar equals 0.10 times to 0.50 times the length of the support body for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 7, Ostrowiecki/Bonhag et al discloses a pipe connection according to claim 1, wherein the connecting element further comprises at least one circumferential collar (21r), the external diameter of which is 1.1 to 2.0 times the external diameter of the circumferential rib with the largest external diameter (4.5/3.2= 1.40, refer to [0076] and [0077] in Ostrowiecki).
As to claim 8, Ostrowiecki/Bonhag et al discloses a pipe connection according to claim 7, except that the width of the circumferential collar equals 0.050 times to 0.20 times the length of the supporting body.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ostrowiecki/Bonhag et al such that  the width of the circumferential collar equals 0.050 times to 0.20 times the length of the supporting body for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 16, Ostrowiecki/Bonhag et al discloses a pipe connection according to claim 1, except that the length of the support body equals 0.60 times to 2.0 times the external diameter of the circumferential rib with the largest external diameter.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ostrowiecki/Bonhag et al such that the length of the support body equals 0.60 times to 2.0 times the external diameter of the circumferential rib with the largest external diameter for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 23, Ostrowiecki/Bonhag et al discloses a connection according to claim 1, wherein the pipe is a plastic pipe (refer to [0060] and [0068] in Ostrowiecki), yet fails to explicitly teach that the expansion ratio R(exp) of the pipe connection ranges from 0.15 to 0.25.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ostrowiecki/Bonhag et al such that the expansion ratio R(exp) of the pipe connection ranges from 0.15 to 0.25 for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 24, Ostrowiecki/Bonhag et al discloses a connection according to claim 1, except that the pipe is a metal-plastic composite pipe, and that the expansion ratio R(exp) of the pipe connection ranges from 0.10 to 0.20.
However, Bonhag et al teaches a similar pipe connection wherein the pipe can be plastic or metal-plastic composite pipe.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use metal-plastic composite as the material  for the pipe in Ostrowiecki, as taught by Bonhag et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Additionally, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ostrowiecki such that the expansion ratio R(exp) of the pipe connection ranges from 0.10 to 0.20 for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 26, Ostrowiecki/Bonhag et al discloses a connection according to claim 1, except that the plastic pipe or metal plastic composite pipe is made of or comprises a layer made of polyethylene, crosslinked polyethylene, polypropylene or polybutylene.
However, Bonhag et al teaches a similar pipe connection wherein the pipe can be plastic (PE-X or PB) or metal-plastic composite pipe (see [0027]).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use crosslinked polyethylene or polybutylene as the material  for the pipe in Ostrowiecki, as taught by Bonhag et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 27, Ostrowiecki/Bonhag et al discloses a connection according to claim 1, except that the plastic pipe or metal plastic composite pipe is made of or comprises a layer made of crosslinked polyethylene.
However, Bonhag et al teaches a similar pipe connection wherein the pipe can be plastic (PE-X or PB) or metal-plastic composite pipe (see [0027]).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use crosslinked polyethylene or polybutylene as the material  for the pipe in Ostrowiecki, as taught by Bonhag et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowiecki in view of Bonhag et al, as applied to claim 1 above, and further in view of DE 9402909.1.
As to claim 4, Ostrowiecki/Bonhag et al discloses a pipe connection according to claim 1, wherein at least one of the circumferential ribs has a substantially rectangular cross section, yet fails to teach that at least one of the circumferential ribs has a saw-tooth cross section.  Though Ostrowiecki does state that the protrusions can be any other shape (see [0067]).
However, DE 9402909.1 teaches a similar pipe fitting comprising a nipple having saw-tooth ribs and a rectangular rib.
Such a configuration of ribs permits more effective retention of a pipe or hose.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ostrowiecki/Bonhag et al so as to include at least one saw-tooth rib and at least one rectangular rib, as taught by DE 9402909.1, in order to better retain a pipe or hose.

Claims 9-15, 19-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowiecki in view of Bonhag et al, as applied to claim 1 above, and further in view of Lyall (US 4,635,972).
As to claim 9, Ostrowiecki/Bonhag et al discloses a pipe connection according to claim 1, except that the connecting element between the circumferential collar and its nearest circumferential rib to such circumferential collar further comprises at least one pre-stop that constitutes a limitation for sliding onto the end of the pipe; and
As to claim 10, Ostrowiecki/Bonhag et al discloses a pipe connection according to claim 9, except that the pipe connection further comprises a sliding sleeve axially slid onto the expanded end of the pipe, wherein the end of the sliding sleeve facing the circumferential collar protrudes beyond the edge of the pre-stop facing the circumferential ribs; and 
As to claim 11, Ostrowiecki/Bonhag et al discloses a pipe connection according to claim 9, except that the circumferential collar is connected with the pre-stop via a plurality of bridges or the pre-stop is designed in a stepped arrangement to the circumferential collar as an integral component thereof.
However, Lyall teaches a similar pipe fitting comprising a nipple having a plurality of ribs and pre-stops (61, 65) that constitute limitations for sliding onto the end of the pipe, two circumferential collars (23, 25), and sliding sleeves (43, 45) which secure the hoses (47, 49) to the fitting.  The pre-stops bridge to the collars via radial shoulders, as shown in the figures.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ostrowiecki/Bonhag et al to include pre-stops, collars and a sliding sleeve as taught by Lyall in order to include a stop for the hoses and the sleeve, and more effectively and reliably connect and retain the hoses.

As to claim 12, Ostrowiecki/Bonhag et al/Lyall discloses a pipe connection according to claim 9, except that the distance between the edge of the pre-stop facing the circumferential ribs and the edge of the circumferential collar facing the pre-stop equals 0.10 times to 0.30 times the length of the support body.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ostrowiecki/Bonhag et al/Lyall such that the distance between the edge of the pre-stop facing the circumferential ribs and the edge of the circumferential collar facing the pre-stop equals 0.10 times to 0.30 times the length of the support body for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 13, Ostrowiecki/Bonhag et al/Lyall discloses a pipe connection according to claim 9, except that the external diameter of the pre-stop equals 1.1 times to 1.5 times the external diameter of the circumferential rib with the largest external diameter.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ostrowiecki/Bonhag et al/Lyall such that the external diameter of the pre-stop equals 1.1 times to 1.5 times the external diameter of the circumferential rib with the largest external diameter for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 14, Ostrowiecki/Bonhag et al/Lyall discloses a pipe connection according to claim 9, except that the distance between the pre-stop and the nearest circumferential rib to the pre-stop equals 0.10 times to 0.50 times the length of the support body.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ostrowiecki/Bonhag et al/Lyall such that the distance between the pre-stop and the nearest circumferential rib to the pre-stop equals 0.10 times to 0.50 times the length of the support body for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 15, Ostrowiecki/Bonhag et al/Lyall discloses a pipe connection according to claim 9, except that the ratio of the height of the pre-stop to the wall thickness of the pipe ranges from 0.40 to 1.0.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ostrowiecki/Bonhag et al/Lyall such that the ratio of the height of the pre-stop to the wall thickness of the pipe ranges from 0.40 to 1.0 for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 19, Ostrowiecki/Bonhag et al/Lyall discloses a pipe connection according to claim 9, wherein the pipe is an all-plastic pipe (see [0060] and [0068] in Ostrowiecki), yet fails to teach that the sliding sleeve is made of crosslinked polyethylene (PE-X). 
However, Bonhag et al teaches a similar pipe connection wherein the sliding sleeve is made of crosslinked polyethylene (PE-X) (see [0027]). 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a high-strength polymer such as crosslinked polyethylene as the material  for the sliding sleeve, as taught by Bonhag et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
As to claim 20, Ostrowiecki/Bonhag et al/Lyall discloses a pipe connection according to claim 9, yet fails to teach that the pipe concerned is a metal-plastic composite pipe, and the sliding sleeve is made of polyvinylidene fluoride (PVDF).
However, Bonhag et al teaches a similar pipe connection wherein the pipe can be plastic or metal-plastic composite pipe and the sliding sleeve is made of polyvinylidene fluoride (PVDF).  Refer to paragraph [0027].
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use metal-plastic composite as the material  for the pipe and polyvinylidene fluoride as the material for the sliding sleeve, as taught by Bonhag et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 21, Ostrowiecki/Bonhag et al/Lyall discloses a pipe connection according to claim 9, yet fails to teach that the sliding sleeve is made of crosslinked polyethylene (PE-X), and the expansion ratio of the pipe connection ranges from 0.15 to 0.35.
However, Bonhag et al teaches a similar pipe connection wherein the pipe can be plastic or metal-plastic composite pipe and the sliding sleeve is made of crosslinked polyethylene.  Refer to paragraph [0027].
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use crosslinked polyethylene as the material for the sliding sleeve, as taught by Bonhag et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Additionally, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ostrowiecki/Bonhag et al/Lyall such that  the expansion ratio of the pipe connection ranges from 0.15 to 0.35 for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 22, Ostrowiecki/Bonhag et al/Lyall discloses a pipe connection according to claim 9, yet fails to teach that the sliding sleeve is made of polyvinylidene fluoride (PVDF), and the expansion ratio of the pipe connection ranges from 0.05 to 0.20.
However, Bonhag et al teaches a similar pipe connection wherein the pipe can be plastic or metal-plastic composite pipe and the sliding sleeve is made of polyvinylidene fluoride (PVDF).  Refer to paragraph [0027].
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use metal-plastic composite as the material  for the pipe and polyvinylidene fluoride as the material for the sliding sleeve, as taught by Bonhag et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Additionally, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ostrowiecki/Bonhag et al/Lyall such that the expansion ratio of the pipe connection ranges from 0.05 to 0.20 for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 25, Ostrowiecki/Bonhag et al/Lyall discloses a connection according to claim 9, except that the ratio of the height of the pre-stop to the wall thickness of the pipe ranges from 0.50 to 0.98.
 However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ostrowiecki/Bonhag et al/Lyall such that the ratio of the height of the pre-stop to the wall thickness of the pipe ranges from 0.50 to 0.98 for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowiecki in view of Bonhag et al and Lyall, as applied to claim 9 above, and further in view of Benson et al (US 5,181,752).
As to claim 17, Ostrowiecki/Bonhag et al/Lyall discloses a pipe connection according to claim 9, except that the internal surface of the sliding sleeve has an average roughness value Ra in a range of 1 pm to half of the average wall thickness of the sliding sleeve.
Benson et al teaches a sliding sleeve for a similar pipe fitting, wherein the sleeve has a given surface roughness, an arithmetical average roughness of about 64 to about 128 microinches.  The surface roughness reduces friction between two mating surfaces for better securement of the sleeve.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ostrowiecki/Bonhag et al/Lyall such that the internal surface of the sliding sleeve has an average roughness value Ra in a range of 1 pm to half of the average wall thickness of the sliding sleeve, as taught by Benson for the purpose of one or more of:  providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 18, Ostrowiecki/Bonhag et al/Lyall discloses a pipe connection according to claim 9, except that the internal surface of the sliding sleeve has a plurality of macroscopic irregularities, the depth of which does not exceed half of the average wall thickness of the sliding sleeve.
Benson et al teaches a sliding sleeve for a similar pipe fitting, wherein the sleeve has a given surface roughness, an arithmetical average roughness of about 64 to about 128 microinches.  The surface roughness reduces friction between two mating surfaces for better securement of the sleeve.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ostrowiecki/Bonhag et al/Lyall such that the internal surface of the sliding sleeve has a plurality of macroscopic irregularities, the depth of which does not exceed half of the average wall thickness of the sliding sleeve, as taught by Benson for the purpose of one or more of:  providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679